USDC IN/ND case 4:20-cv-00014-PPS-JEM document 2 filed 03/06/20 page 1 of 5


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  LAFAYETTE DIVISION

KARANA WALLACE                                       )
                                                     )
       Plaintiff,                                    )
                                                     )
               v.                                    )       CASE NO. 4:20-cv-14
                                                     )
TODDRICK FAIRLEY and                                 )
LTI TRUCKING SERVICES INC.                           )
                                                     )
       Defendants.                                   )

                                   NOTICE OF REMOVAL

TO THE HONORABLE JUDGES AND CLERK OF THE UNITED STATES DISTRICT
COURT FOR THE NORTHERN DISTRICT OF INDIANA:

       PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Toddrick

Fairley and LTI Trucking Services, Inc. ( collectively “Defendants”), by counsel, hereby files this

Notice of Removal to remove the above-entitled civil action from Superior Court 1 of Tippecanoe

County, Indiana, to this Court based upon the following supporting grounds, appearing solely for

the purpose of removal, and for no other purpose, and preserving all other defenses available to it,

states as follows:

       1. Copies of all process and pleadings filed and/or received by Defendants and the docket

           sheet for the Tippecanoe County Superior Court 1 action, as of March 6, 2020, are

           attached hereto and incorporated herein as Exhibit A.

       2. Defendant, Toddrick Fairley (“Fairley”), is a defendant in the Complaint for Damages

           filed in Tippecanoe County Superior Court 1, entitled Karana Wallace v. Toddrick

           Fairley and LTI Trucking Services, Inc. under Cause No. 79D01-2001-CT-000005. (a

           copy of which is attached hereto as Exhibit A, pp. LTI000004-LTI000006).
USDC IN/ND case 4:20-cv-00014-PPS-JEM document 2 filed 03/06/20 page 2 of 5


     3. Defendant, LTI Trucking Services, Inc. (“LTI”), is a defendant in the Complaint for

        Damages filed in Tippecanoe County Superior Court 1, entitled Karana Wallace v.

        Toddrick Fairley and LTI Trucking Services, Inc. under Cause No. 79D01-2001-CT-

        000005. (a copy of which is attached hereto as Exhibit A, pp. LTI000004-

        LTI000006).

     4. Plaintiff, Karana Wallace (hereinafter “Plaintiff”), filed her Complaint for Damages on

        January 14, 2020. In her Complaint, Plaintiffs allege damages arising from an incident

        on September 12, 2019, in which Plaintiff claims to have sustained injuries in a motor

        vehicle collision. Plaintiff contends that Defendants were negligent. Plaintiff seeks

        damages arising out of her injuries.

     5. A summons and copy of the Complaint for Damages were served on LTI by certified

        mail on February 6, 2020. Thus, this notice of removal is being filed within thirty (30)

        days after Plaintiff’s initial service of a pleading on LTI in this matter and is therefore

        timely under 28 U.S.C. §1446(b).

     6. Plaintiff’s Complaint for Damages asserts that Plaintiff was a resident of Decatur

        County, Indiana, therefore a citizen of Indiana. See Exhibit A, pp. LTI000004.

     7. Defendant Fairley is a resident and citizen of the state of Mississippi. See Exhibit A,

        pp. LTI000004.

     8. Defendant, LTI is a Missouri Corporation with its principal place of business in

        Missouri, thus a citizen of the State of Missouri. See Exhibit A, pp. LTI000004.

     9. “A case falls within the federal district court’s ‘original’ diversity ‘jurisdiction’ only if

        diversity of citizenship among parties is complete, i.e., only if there is no plaintiff and

        no defendant who are citizens of the same State.” Wis. Dep’t of Corrections v. Schacht,



                                                2
USDC IN/ND case 4:20-cv-00014-PPS-JEM document 2 filed 03/06/20 page 3 of 5


        524 U.S. 381, 388 (1998). Because Plaintiffs and Defendants are citizens of different

        states, there is complete diversity of citizenship between the parties in accordance with

        28 U.S.C. § 1332(a).

     10. Plaintiff’s Complaint for Damages provides no information regarding the value of their

        claims. However, Plaintiff alleges that she “sustained personal injuries resulting in

        pain and suffering”, that are permanent. Counsel for Plaintiff indicates that Plaintiff

        sustained a serious injury to her neck that required a cervical fusion surgery, as well as

        a closed head injury that continues to require medical treatment. Therefore, to the best

        of Defendant’s knowledge, the alleged damages in this case exceed $75,000.

     11. “[T]he proponent of [federal] jurisdiction . . . has the burden of showing by a

        preponderance of the evidence facts that suggest the amount-in-controversy

        requirement is met. That is easier said than done when the plaintiff, the master of the

        complaint . . . provides little information about the value of her claims. In such a case,

        a good-faith estimate of the stakes is acceptable if it is plausible and supported by a

        preponderance of the evidence. Once the defendant in a removal case has established

        the requisite amount in controversy, the plaintiff can defeat [federal] jurisdiction only

        if ‘it appears to a legal certainty that the claim is really for less than the jurisdictional

        amount.’” Oshana v. Coca-Cola Co., 472 F.3d 506, 511 (7th Cir. 2006) (internal

        citations omitted). Thus, based on the information available, the amount in controversy

        exceeds $75,000, exclusive of interests and costs required under 28 U.S.C. § 1332(a).

     12. Accordingly, the requirements for complete diversity and amount in controversy are

        satisfied, and this court has original jurisdiction pursuant to 28 U.S.C. § 1332(a). This

        case is subject to removal in accordance with the provisions of 28 U.S.C. § 1441(b) in



                                               3
USDC IN/ND case 4:20-cv-00014-PPS-JEM document 2 filed 03/06/20 page 4 of 5


           that it is a civil action between citizens domiciled in different states and the

           preponderance of the evidence shows that the amount in controversy exceeds the sum

           of $75,000.00, exclusive of interests and costs.

       13. Because the state court action was filed in Tippecanoe County, Indiana, the District

           Court for the Northern District of Indiana, Lafayette Division, is the proper venue. See

           28 U.S.C. §§ 1441(a) and 94(a)(2).

       14. On March 5, 2020, a Notice of Filing of this Notice of Removal will be filed with the

           Tippecanoe County Superior Court via that court’s electronic filing system, and will be

           served upon all counsel in this action. A copy of that Notice is attached hereto as

           Exhibit B.

       WHEREFORE, Defendant, Toddrick Fairley and LTI Trucking Services, Inc., by counsel,

respectfully gives notice that this civil action is removed to this Court from the Tippecanoe County

Superior Court.

                                              Respectfully submitted,


                                              _/s/ R. Gregory Sylvester___________________
                                              R. Gregory Sylvester (30156-29)
                                              Logan C. Hughes (29453-53)
                                              REMINGER CO., LPA
                                              College Park Plaza
                                              8909 Purdue Road, Suite 200
                                              Indianapolis, IN 46268
                                              (317) 663-8570
                                              (317) 228-0943 (fax)
                                              gsylvester@reminger.com
                                              lhughes@reminger.com
                                              Counsel for Defendants




                                                 4
USDC IN/ND case 4:20-cv-00014-PPS-JEM document 2 filed 03/06/20 page 5 of 5



                                 CERTIFICATE OF SERVICE
         I hereby certify that the foregoing document has been filed electronically this 6th day of
March, 2020, via the Court’s Electronic Filing System and that notice of this filing will be provided
to all counsel of record via the Court’s Electronic Filing System


                                              _/s/ R. Gregory Sylvester___________________
                                              R. Gregory Sylvester (30156-29)
                                              REMINGER CO., LPA




                                                 5
